     Case: 5:18-cr-00094-PAG Doc #: 266 Filed: 11/17/19 1 of 6. PageID #: 2238




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                     :                 CASE NO. . :-CR

     Plaintiff,                               :                JUDGE: GAUGHAN
       vs.                                   ::
                                             :

DONTE GIBSON                                 :                 DEFENDANT DONTE
   Defendant.                                                  GIBSON’S SENTENCING
                                                               MEMORANDUM


       Defendant DONTE GIBSON, through undersigned counsel, submits this Sentencing

Memorandum for the Court’s consideration and requests a sentence, as calculated and reviewed

pursuant to Title 18, United States Code §§ 3553(a) and 3661, that is sufficient but not greater

than necessary to achieve the statutory goals of sentencing.


                                      Respectfully submitted,



                                      /s/ Rhonda L. Kotnik
                                      Rhonda Kotnik (0077345)
                                      Counsel for Defendant
                                      333 S. Main St. Suite 401
                                      Akron, Ohio 44308
                                      330 253-5533
                                      RHONDALKOTNIK@GMAIL.COM




                                                  1
  Case: 5:18-cr-00094-PAG Doc #: 266 Filed: 11/17/19 2 of 6. PageID #: 2239



                                    MEMORANDUM

A. The applicable law affords discretion to the District Court Judge to impose a
   sentence not greater than necessary to satisfy the statutory purposes of sentencing.


          District Court Judges have discretion to impose sentences, but sentences should not

    be greater than necessary to satisfy the statutory purposes of sentencing. See Gall v.

    United States, 552 U.S. 38 (2007); Kimbrough v. United States, 552 U.S. 85 (2007); Rita

    v. United States, 551 U.S. 338 (2007); United States v. Booker, 543 U.S. 220 (2005).

    Both the Supreme Court and the sentencing statutes instruct District Court Judges to

    impose the lowest sentence that will meet the four purposes of sentencing: justice;

    deterrence; incapacitation; and rehabilitation. 18 U.S.C. § 3553(a)(2); Kimbrough, 552

    U.S. at 101. After properly calculating the advisory range under the sentencing guidelines,

    a factor which serves as only the “starting point,” this Court will then consider the

    relevant 18 U.S.C. § 3553(a) factors and impose a sentence sufficient, but not greater than

    necessary, to fulfill the purposes of sentencing. Gall, 552 U.S. at 49.   After the Supreme

    Court’s decision in Gall, courts have wide discretion in imposing sentencing. The

    applicable guideline reads, “No limitation shall be placed on the information concerning

    the background, character, and conduct of the person convicted of an offense,” this Court

    may “consider for the purposes of imposing an appropriate sentence.” 18 U.S.C. § 3661.

    The Sixth Circuit has also spoken to the discretion of District Court judges in United

    States v. Webb, 403 F.3d 373, 381 (6th Cir. 2005), “While a district court must still give

    some consideration to the appropriate Guidelines range when making a sentencing

    determination, a court is no longer bound by the applicable Guidelines. The Sixth Circuit

    has affirmed sentences that include significant downward variances. The Sixth


                                              2
Case: 5:18-cr-00094-PAG Doc #: 266 Filed: 11/17/19 3 of 6. PageID #: 2240



 Circuit has acknowledged that District Court Judges have discretion in imposing

 sentences, including downward variances. The Court also acknowledged that the greater

 the variance in sentencing, the more compelling the evidence supporting the variance need

 be. United States v. Grossman, 513 F.3d 592, 596 (6th Cir. 2008). In imposing the

 sentence here, this Court must consider the factors set forth in 18 U.S.C. §3553(a), which

 includes: The nature and circumstances of the offense and the history and characteristics

 of the defendant; (1) The need for the sentence imposed –(A) to reflect the seriousness of

 the offense, to promote respect for the law, and to provide just punishment for the offense;

 (B)to afford adequate deterrence to criminal conduct; (C)to protect the public from further

 crimes of the defendant; and (D) to provide the defendant with needed educational or

 vocational training, medical care, or other correctional treatment in the most effective

 manner; (2)the kinds of sentences available;(3)the advisory guidelines; (4) any pertinent

 policy statements issued by the Sentencing Commission;(5)the need to avoid unwarranted

 sentence disparities; and (6)the need to provide restitution to any victims of the offense.

 18 .S.C. §3553(a).



 B. Application of 18 U.S.C. § 3553(a)’s Sentencing Factors

   1.   History and Characteristics of Mr. GIBSON

   Donte Gibson is 41 years old and was born in Akron, Ohio. His parents never married

   and his mother struggled financially. He had no relationship with his father until he

   was a teenager.




                                           3
Case: 5:18-cr-00094-PAG Doc #: 266 Filed: 11/17/19 4 of 6. PageID #: 2241



        At age 14, Donte began abusing marijuana. He also used ecstasy daily from 2000-


 2002. He recognizes that he has a drug addiction and hopes to participate in the RDAP


 program.


        Donte attended Buchtel high school until the tenth grade. He later earned diploma


 with online courses. He hopes to continue his education while incarcerated.


                Donte has always struggled with mental health issues. He began receiving

 services as a juvenile and continued through his entire life. He hopes to continue with

 mental health counseling.



    C. DONTE DID NOT OBSTRUCT JUSTICE AND DOES NOT DESERVE A
    TWO POINT INCREASE TO THE BASE LEVEL


        Pursuant to U.S.S.G. § 3C1.1, if he the “willfully obstructed or impeded, or

 attempted to obstruct or impede, the administration of justice with regard to

 the…prosecution…of the instant offense of conviction” and “the obstructive conduct related

 to (A) defendant’s offense of conviction…” the Court should increase the defendant’s offense

 level calculation by two (2) levels. This enhancement does not apply to Defendant in any way.

        USSG 3C1.1(4) provides as list of examples of covered conduct. For example,

 (A) threatening, intimidating, or otherwise unlawfully influencing a co-defendant,

 witness, or juror, directly or indirectly, or attempting to do so calls for the enhancement.

        Here, the government is misconstruing calls made between Donte and his wife. In

 each of these calls, they talk about the case and what they believe the evidence will show.
                                            4
Case: 5:18-cr-00094-PAG Doc #: 266 Filed: 11/17/19 5 of 6. PageID #: 2242




 The government erroneously concludes from the telephone conversations threats are made or

 Audrey is coerced into recanting. A threat is defined as “ a statement of intention to inflict

 pain, injury, damage or other hostile action”. Coercion is defined as “to compel to do an act

 or choice; to achieve by force of threat or restrain or dominate by force.”

         Never in any call does Donte try to convince her to recant any statements made to law

 enforcement by force, threats, or coercion ever in any call. No enhancement applies here.



 D. Donte Should Receive A THREE Level Reduction for Acceptance of Responsibility

         There are several factors that the Guideline suggest this Court can look at to determine

 whether a defendant has demonstrated acceptance of responsibility such that he be awarded

 the two-level reduction, among these (a) truthfully admitting the conduct compromising the

 offense of conviction and truthfully admitting any additional relevant conduct for which he is

 accountable.

          Here, Donte Gibson pled guilty on two different occasions and admitted his role in

 the offense. Later, when found in violation of CCV rules, he also took responsibility for his

 conduct. The government did not have to prepare for trial and did not have to use any

 additional resources. Also, he agreed to forfeit all property causing no extra work for the

 government. Defendant should receive three levels for acceptance of responsibility

         E.      Conclusion


         For the above reasons, Donte Gibson respectfully requests the court impose a

 variance and/or a departure from the sentencing guideline range. Mr. Gibson requests the

 Court to sentence him to the mandatory ten years and vary from the discretionary



                                             5
      Case: 5:18-cr-00094-PAG Doc #: 266 Filed: 11/17/19 6 of 6. PageID #: 2243




               guideline range. Such a sentence would be “sufficient but not greater than

       necessary” to achieve the statutory purposes of punishment, as required by 18 U.S.C. §

       3553(a).




                                               Respectfully submitted,


                                               Rhonda L. Kotnik
                                               /s/ Rhonda L. Kotnik
                                               Rhonda Kotnik (0077345)
                                               333 s. Main St. 401
                                               Akron, Ohio 44308
                                               330 253-5533




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 17, 2019, a copy of the foregoing Sentencing

Memorandum was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic receipt. All other parties

will be served by regular U.S. mail. Parties may access this filing through the Court’s system.




                                                   6
